UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5058


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GEORGE WAYNE REID,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:08-cr-00014-HCM-FBS-1)


Submitted:    September 29, 2009            Decided:   October 9, 2009


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen J. Weisbrod, WEISBROD & PHILLIPS, P.C., Hampton,
Virginia, for Appellant.      Dana J. Boente, United States
Attorney, Jessica M. Norris, Special Assistant United States
Attorney, Scott Upright, Third Year Law Student, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             A jury convicted George Wayne Reid of possession of a

firearm     after     having      previously     been     convicted     of   a    crime

punishable by more than one year, in violation of 18 U.S.C.

§ 922(g)(1) (2006), and possession of marijuana, in violation of

21 U.S.C. § 844 (2006).            The district court sentenced Reid to a

total of forty-five months of imprisonment and he now appeals.

Finding no error, we affirm.

             Reid first challenges the district court’s exclusion

of   evidence    of    a   witness’      prior       convictions.       We   review    a

district court’s determination of the admissibility of evidence

for abuse of discretion.             United States v. Hedgepeth, 418 F.3d

411, 418-19 (4th Cir. 2005).                “An abuse of discretion occurs

only    when     a      trial      court       has     acted       ‘arbitrarily’      or

‘irrationally’ in admitting evidence, when a court has failed to

consider     ‘judicially          recognized         factors       constraining     its

exercise’ of discretion, or when it has relied on ‘erroneous

factual     or   legal     premises.’”          Id.     at   419    (quoting     United

States v. Simpson, 910 F.2d 154, 157 (4th Cir. 1990); James v.

Jacobson,    6   F.3d      233,    239   (4th    Cir.    1993)).        In   addition,

“‘[a]ny error in [the] admission or exclusion [of evidence] is

subject to the harmless error test.’”                   United States v. Loayza,

107 F.3d 257, 263 (4th Cir. 1997) (quoting United States v.

Francisco, 35 F.3d 116, 118 (4th Cir. 1994)).

                                           2
             Reid argues that the district court erred in granting

the    Government’s          motion   to     exclude     evidence       of    a    witness’

misdemeanor convictions that occurred more than ten years prior

to trial.       Reid also argues that the court erred in ruling that

Reid could not question the witness about her prior statements

regarding her prior convictions.                     We have thoroughly reviewed

the record and conclude that the district court did not abuse

its discretion in excluding this evidence.                      Even assuming error,

however, we would conclude without difficulty that the error was

harmless.

             Reid next challenges the sufficiency of the evidence.

We review a district court’s decision to deny a Fed. R. Crim. P.

29 motion for a judgment of acquittal de novo.                        United States v.

Smith,    451    F.3d        209,   216-17    (4th    Cir.     2006).        A    defendant

challenging        the       sufficiency     of   the    evidence       faces      a     heavy

burden.      United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir.

1997).      The verdict of a jury must be sustained “if, viewing the

evidence in the light most favorable to the prosecution, the

verdict is supported by ‘substantial evidence.’”                                 Smith, 451

F.3d   at    216     (citations       omitted).          Substantial         evidence      is

“evidence     that       a    reasonable     finder     of    fact    could       accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                 Id. (internal quotation marks

and    citation      omitted).        Furthermore,           “[t]he   jury,        not     the

                                              3
reviewing   court,     weighs      the   credibility        of    the      evidence   and

resolves any conflicts in the evidence presented.”                         Beidler, 110

F.3d at 1067 (internal quotation marks and citation omitted).

“Reversal for insufficient evidence is reserved for the rare

case where the prosecution’s failure is clear.”                         Id. (internal

quotation marks and citation omitted).

            Reid argues that there was insufficient evidence to

demonstrate that he possessed the firearm.                        Reid also argues

that the district court erred in denying his Rule 29 motion by

weighing the credibility of the witnesses.                       We have thoroughly

reviewed    the   record     and    conclude     that   there         is    substantial

evidence to support the jury’s verdict.                 Moreover, the district

court did not improperly weigh the credibility of the witnesses,

but rather correctly stated that credibility determinations are

left to the jury.      See Beidler, 110 F.3d at 1067.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented        in     the    materials

before   the   court   and    argument        would   not    aid      the     decisional

process.

                                                                                AFFIRMED




                                          4